Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 07/09/2021. In the instant amendment, claims 12-13, and 19-30 been amended.
Claims 11-30 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2013/0090968 to Borza
[0110] Optionally the scheduling software application allows the employee responding to the auction communication to adjust the incentive wherein they may for example reduce the incentive against other employees wishing to take the auctioned shift in order to actually win the auction. Accordingly, in the event that multiple bids are received back the scheduling software system may evaluate the bids and determine the winning bid wherein the result of the evaluation is communicated to the employee offering the shift and the employee winning the bid. Optionally, the employee may make a counter incentive offer to the employee auctioning the shift which may be accepted thereby terminating the auction. Auctions may be of varying durations such as open in terms of period to respond up to the start of the shift being auctioned, open with an end a predetermined period of time prior to the shift (i.e. one day), or established with a predetermined period within which bids must be made (i.e. 3 days) for example. 

US 2014/0172184 to Schmidt
[0007] According to a first embodiment, the present invention provides a method for generating a compiled device power state schedule, said method comprising: (a) accessing a computer database that stores a set of energy savings plans, wherein each energy savings plan comprises information corresponding to a plurality of planned on/off events over a major scheduling period of duration T1, wherein the major scheduling period is divided into a plurality of minor scheduling periods, wherein the number of minor scheduling periods is n and each minor scheduling period is of duration T2 and wherein T1=n.times.T2; (b) associating one or more devices with a plurality of energy savings plans 

US 2014/0347289 to Suh
[0043] The wireless communication unit 250 may form wireless communication channels with other devices located within a communicable range under a control of the controller 210. More particularly, the wireless communication unit 250 according to an embodiment of the present disclosure may form a wireless communication channel with the additional device 110 and may transmit schedule data for a time range to the additional device 110 through the wireless communication channel. The wireless communication unit 250 may use a wireless communication technology such as Bluetooth, infrared communication, Wi-Fi, P2P, Wi-Fi Direct, home RF, DLNA, ZigBee, or the like. 

US 2018/0160184 to Alcaide
[0081] The detector component 520 can detect a scheduling conflict between scheduling of two or items of content during a same time period. For instance, when a request to schedule an item of content for presentation at a particular time is received by the schedule manager component 500, the detector component 520 (in conjunction with the analyzer component 506) can analyze other items of content that are scheduled for presentation at respective times in the content schedule associated with the user, and can analyze the schedule-related information, including time of presentation of the item of content associated with the schedule request. The detector component 520 can detect, identify, or determine a conflict or overlap with regard to the time period of presentation of the requested item of content and another time period of another item of content that is already scheduled in the content schedule.


The prior art of record (Chen in view of Shin Sadwick, Borza, Schmidt, Suh and Alcaide) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 11 "... stopping, by the smart household control device, sending or receiving WiFi data, and sending, by the smart household control device, a first control instruction to a wireless access point device when the first preset period ends, wherein the first control instruction is used to instruct the wireless access point device to stop sending WiFi data to the smart household control device; and sending or receiving, by the smart household control device, ZigBee data within a second preset period in each preset timing cycle, wherein the first preset period and the second preset period do not overlap.” and similarly recited in such manners in other independent claims 19 and 27.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 11-30 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193